Citation Nr: 0114061	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to March 
1968.


This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in May 2000, and the RO issued a statement of 
the case in May 2000.  The veteran submitted a substantive 
appeal in May 2000.



REMAND

The report of the veteran's VA examination in September 1999 
shows a diagnosis of PTSD.  Further development is warranted 
in this case to determine whether the veteran meets the 
eligibility requirements to establish service connection for 
this disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

A review of the record shows that the veteran was in Vietnam 
from April 1966 to April 1967.  The veteran's DD Form 214 
indicates that his military occupational specialty (MOS) was 
that of Stock Control & Accounting.  His principal duty while 
in Vietnam, as reported in a Record of Assignments, was as an 
Ordnance Supply Specialist.  The veteran was assigned in 
Vietnam to the 149th Maintenance Company.  Service medical 
records also show that the veteran twisted his ankle in a 
trench in August 1966 and was hospitalized for several days.  
This evidence and the other evidence does not show whether 
the veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Vietnam.  M21-1, 
Part III, par. 5.14b.

Prior to attempting stressor verification, the RO should, 
once again, request from the veteran a statement containing 
as much detail as possible regarding the stressors to which 
he asserts he was exposed during service.  He should be asked 
to provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board emphasizes, for the 
veteran's benefit that, while he has reported experiencing 
stressor events, he has been very vague in the details of 
these reported incidents, either failing to identify 
individuals involved, or failing to give significant 
information regarding the dates, locations, and units 
involved in the claimed events.  This particularly is why the 
veteran should be informed of the need for additional 
information.  The court has held that requesting him to 
provide this level of information does not constitute either 
an impossible or onerous burden.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors 
(particularly, the history reported by the veteran as noted 
in the 1999 VA examination report), and this information, as 
well as copies of the veteran's DD Form 214 and DA Form 20, 
should be forwarded to USASCRUR for verification of his 
claimed stressors.  Specifically requested should be unit 
histories regarding the veteran's assigned units during his 
service in Vietnam.

The veteran stated that he has been undergoing treatment for 
PTSD since 1998 at a VA outpatient clinic in Boston, 
Massachusetts.  The VA examiner noted that the veteran was 
undergoing individual therapy from Sal Tagliamonte.  Some but 
not all records have not been obtained, and they should be.  
The duty to assist the veteran in the development of facts 
pertinent to his claim includes obtaining all relevant 
records and providing an adequate VA examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

After the above development has been completed, the RO should 
determine if there is credible supporting evidence that the 
claimed stressor or stressors actually occurred.  If so, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor(s) have been credibly supported by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressor(s) to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records of individual therapy 
and treatment at the VA outpatient clinic 
in Boston, Massachusetts.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

4.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (i.e., 
whether the veteran is a "combat" 
veteran) and 38 C.F.R. § 3.304(f) (2000).  

5.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should order a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of the credibly supported 
in-service stressors identified by the 
RO.  The psychiatrist should support all 
opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist for review prior to the 
examination.

6.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




